Name: Commission Regulation (EC) No 2247/1999 of 22 October 1999 determining the extent to which the applications for import licences submitted in October 1999 for certain dairy products under certain tariff quotas opened by Regulation (EC) No 1374/98 can be accepted
 Type: Regulation
 Subject Matter: trade;  cooperation policy;  tariff policy;  processed agricultural produce;  trade policy
 Date Published: nan

 EN Official Journal of the European Communities 23. 10. 1999L 273/8 COMMISSION REGULATION (EC) No 2247/1999 of 22 October 1999 determining the extent to which the applications for import licences submitted in October 1999 for certain dairy products under certain tariff quotas opened by Regulation (EC) No 1374/98 can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1374/98 of 29 June 1998 laying down detailed rules for the application of the import arrangements and opening tariff quotas for milk and milk products (1), as amended by Regulation (EC) No 1339/1999 (2), and in particular Article 14(4) thereof, Whereas applications lodged for the products referred to in Annex II to Regulation (EC) No 1374/98 concern quantities greater than those available; whereas, therefore, the allocation factors should be fixed for the quantities applied for, HAS ADOPTED THIS REGULATION: Article 1 Import licences applied for for products falling within the order numbers in Annex II to Regulation (EC) No 1374/98 listed in the Annex lodged pursuant to Regulation (EC) No 1374/98 for the period 1 October to 31 December 1999, shall be awarded in accordance with the allocation factors indicated. Article 2 This Regulation shall enter into force on 23 October 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 October 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 185, 30.6.1998, p. 21. (2) OJ L 159, 25.6.1999, p. 22. EN Official Journal of the European Communities23. 10. 1999 L 273/9 ANNEX Order number in Annex II to Regulation (EC) No 1374/98 TARIC order number Period: October to December 1999 Allocation factor 36 09.4590 0,0047 37 09.4599 0,0016 39 09.4591 0,0563 40 09.4592 0,0135 41 09.4593 0,0366 42 09.4594 0,0068 44 09.4595 0,0045 47 09.4596 0,0023